Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 04/30/2021 have been fully considered. Applicant’s arguments regarding 35 USC 101 are not persuasive with respect to claims 1, 4, 7, 9-12, and 18 as the claims are directed to an abstract idea without significantly more. Applicant’s remaining arguments are moot in view of the new grounds of rejection presented herein. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1, 4, 7, 9-12, and 18 rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving information of and account and displaying a list of the account which are likened to a mental process type of abstract idea without significantly more. The claim(s) recite(s) “receiving, by an electronic device for the second account, from a server that provides the instant messaging service, information of at least 5one first account that has a video registered as a background of a profile view thereof, from among the plurality of friend accounts; and displaying, on the electronic device for the second account, a list view that shows a list of the at least one first account that has the video registered as the background of the profile view thereof, in a manner distinguished from a list of the plurality of friend accounts shown in the list view”. 
This judicial exception is not integrated into a practical application because the remainder of the additional elements in claims 1-4, 7-14 and 18 are a combination of generic computing elements which make up the intended environment that merely executes the abstract idea, as well as, only adds insignificant extra solution activities and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7-10, 12, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20200120170 to Amitay.




Regarding claim 1,
Amitay teaches an operation method of a messenger application for a second account related to at least one account in an instant messaging service, the method comprising: 
	
receiving, by an electronic device for the second account, from a server that provides the instant messaging service, information of at least 5one first account that has a video registered as a background of a profile view thereof, from among the plurality of friend accounts (fig. 9A, 10A-Bfig. 6B, ¶ 92, 155-160, receiving list of at least one account, account includes video 932 as background of profile); and 

displaying, on the electronic device for the second account, a list view that shows a list of the at least one first account that has the video registered as the background of the profile view thereof, in a manner distinguished from a list of the plurality of friend accounts shown in the list view (fig. 9A, 10A-10B, fig. 6B, ¶ 92, 155-160, displaying list view showing account with video registered as background of profile distinguished from other friends via the friend carousel 918 or friend list).

Regarding claim 4,
Amitay teaches:
wherein the list view shows the plurality of friend accounts using at least one first-type list element and shows the list of the at least one first account using a second-type list element (fig. 10C);

wherein the displaying of the list view includes: displaying, on the electronic device, the plurality of friend accounts and the list of the at least one first account in different rows, and displaying, on the electronic device, the at least one first account included in the list of the at least one first account in a same row (e.g. fig. 10A, rows of friend accounts).
 
Regarding claim 7,
Amitay teaches:
wherein the at least one first account comprises one or more accounts for which the video is registered as the background of a profile view within a predetermined time period (fig. 10C, ¶ 92-96). 

Regarding claim 8,
Amitay teaches:

Regarding claim 9,
Amitay teaches:
wherein the displaying comprises: sorting, by the electronic device, the at least one first account based on a predetermined sorting order; and displaying on the electronic device the at least one first account using the list view based on a result of the sorting (fig. 10C display via time ordering). 

Regarding claim 10,
Amitay teaches:
wherein the predetermined sorting order comprises a sorting order related to a message exchanged with the at least one first account (fig. 9A-9B, 10B, ¶ 182-183, based on friend message exchange). 

Regarding claim 12,
Amitay teaches:
wherein when a plurality of videos is registered within a predetermined time in the same account among the at least one first account, the displaying comprising: displaying, on the electronic device, the corresponding account based on a recently registered video (fig. 10C, ¶ 92-96). 

Claim 18 is addressed by similar rationale as claim 1.

Regarding claim 19,
Amitay teaches:
receiving, by the electronic device, an input of selecting the background region in the profile view of the selected account; and in response to the selection of the background region in the profile view of the selected account, displaying, on the electronic device, a video viewer screen in which the video is played while the profile image, the profile information and the chat button included in the profile view are not displayed (fig. 9A, 10A-10B, fig. 6B, ¶ 92, playback video without displaying chat and profile information).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Amitay in view of US 20080086747 to Rasanen.

Regarding claim 2,
Amitay teaches:
receiving, by the electronic device, an input of selecting an account from the list of the at least one first account displayed (fig. 6A, 9A, 10A-10B, ¶ 155-160, selection of acocunt).

in response to receiving of the selection of the account from the list (e.g. selection of account in 6A), displaying, on the electronic device, a profile view of the selected account in which i) a profile image and profile information of the selected account and ii) a chat button to launch a chat interface with the selected account and (fig. 9A, profile image, profile information, chat button) iii) a play button for playing or pausing the video and indicating playback time and separate from the profile image are further displayed (fig. 9A, play button 932),

wherein the displaying of the profile view of the selected account replaces the displaying of the list view (displaying profile view of 9A replaces list of 6A).
Amitay fails to teach:
in which a registered video corresponding to the selected account is played on an entire area of a background region
However, Rasanen teaches: 
a registered video corresponding to the selected account is played on an entire area of a background region (¶ 46, 52, 58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Rasanen. The motivation to do so is that the teachings of Rasanen would have been advantageous in terms of providing and identifying subsets of media to a user (Rasanen, ¶ 8).

Regarding claim 3,
Amitay teaches:
receiving, by the electronic device, an directional input corresponding to a movement to a direction among a plurality of predetermined directions while the profile view of the selected account; identifying, by the electronic device, an account adjacent to the selected account in the direction in the list of the at least one first account on the list view; and displaying, by the electronic device, a profile view of the identified account in which a registered video corresponding to the identified adjacent account is played as a background (¶ 155, swiping direction in friend carousel, ¶ 160-162, fig. 10C, profile with video).

Regarding claim 11,
Knapp fails to teach but Rasanen teaches:
wherein the at least one first account comprises an account that has agreed to recommend the registered video to another terminal (¶ 46, 52, 58). Motivation to include Rasanen is the same as presented above.




Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Amitay in view of US 20160196052 to Franklin.

Regarding claim 13,
Amitay fails to teach but Franklin teaches:

displaying, on the electronic device, an interface that prompts a registration of a video as a background of a profile view of the second account using a list element of a type by which the list of the at least one first account is represented (¶ 172-174, prompts to register video as background of profile view, profile activity includes elements in the user profile page see ¶ 30, claims 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Franklin. The motivation to do so is that the teachings of Franklin would have been advantageous in terms of provisioning context sensitive overlays (Franklin, abstract, ¶ 17).

Regarding claim 14,
Amitay fails to teach but Franklin teaches:

displaying on the electronic device an edit view providing a function of editing a profile view of the second account and a preview function for an edited profile view (¶ 78, claims 1-2). Motivation to include Franklin is the same as presented above.







Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Amitay and Rasanen in view of US 20160150281 to Whaley and further in view of US 20160196052 to Franklin.
Regarding claim 5,
Amitay fails to teach but Whaley teaches:
wherein when the profile view of the selected account is displayed, the displaying comprises: determining, by the electronic device, whether a predetermined condition related to playing of the video is satisfied; and automatically repetitively playing, on the electronic device, the corresponding video of the profile view of the selected account in accordance with a determination that the predetermined condition is satisfied (¶ 8, 43, 47, 54, automatically repeating profile video in accordance with user selection condition).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Whaley. The motivation to do so is that the teachings of Whaley would have been advantageous in terms of provisioning unique indiators for users in an online platform (Whaley, ¶ 5).
	Whaley fails to explicitly disclose that its profile video is in the background, However, Franklin disclosers the use of videos as backgrounds of a profile view (¶ 172-174, prompts to register video as background of profile view, profile activity includes elements in the user profile page see ¶ 30, claims 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Franklin. The motivation to do so is that the teachings of Franklin would have been advantageous in terms of provisioning context sensitive overlays (Franklin, abstract, ¶ 17).




Regarding claim 6,
Amitay fails to teach but Whaley teaches:
Displaying, on the electronic device, a static image set by the selected account as a background of the profile view of the selected account in accordance with a determination that the predetermined condition is unsatisfied (¶ 8, 43, 47, 54, displaying static image in accordance with user selection conditions).  
Whaley fails to explicitly disclose that its profile image is in the background, However, Franklin disclosers the use of images as backgrounds of a profile view (¶ 172-174, prompts to register video as background of profile view, profile activity includes elements in the user profile page see ¶ 30, claims 1-2). Motivation to include Franklin is the same as presented above.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445